         Case 2:20-cr-00134-BWA-DMD Document 16 Filed 11/30/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL

VERSUS                                                          NUMBER: 20-134

DOROTHY SMITH                                                   SECTION: M
ELDRIDGE JOHNSON
BEVERLY MCCRARY
ALEXIS BELL
MICHEAL WOOTEN
SHARRON ROBINSON
ALONZO WILLIAMS


                                            ORDER

       IT IS ORDERED that the initial appearance and arraignment presently scheduled for Friday,

December 4, 2020 at 2:00 p.m. are hereby RESET to Friday, December 4, 2020 at 10:00 a.m. by video

before the Duty Magistrate Judge.

       New Orleans, Louisiana this 30th day of November 2020.



                                          ___________________________________________
                                                     MICHAEL B. NORTH
                                             UNITED STATES MAGISTRATE JUDGE
